SUMMARY ORDER

Petitioner Fu Zheng, a native and citizen of the People’s Republic of China, has filed a timely petition for review of the BIA’s October 15, 2008 order denying his motion to reopen his removal proceedings. In re Fu Zheng, No. A78 864 409 (B.I.A. Oct. 15, 2008). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reopen for abuse of discretion. See Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.2006). Even broadly construing the arguments made in Zheng’s pro se brief, however, he fails to challenge the only order properly before us, namely, the BIA’s denial of his motion to reopen. Rather, Zheng’s brief to this Court challenges the merits of his underlying asylum claim. We have already addressed these contentions in denying an earlier petition for review. See Fu Zheng v. Mukasey, 270 Fed.Appx. 11 (2d Cir.2008). Because Zheng fails to challenge the BIA’s denial of his motion to reopen, we deem any such challenge to have been abandoned. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005). In any event, having reviewed the record of the proceedings below, we identify no error in the BIA’s October 15, 2008 order.
For the foregoing reasons, the petition for review is DISMISSED. As we have completed our review, the pending motion for a stay of removal in this petition is DISMISSED as moot.